Per Curiam,
The only subjects of complaint, in this case, are (1) the order directing the decree to be drawn, etc., and (2) the entry of the decree drawn in accordance with said order; both of which are fully recited in the specifications respectively.
The will of David Weiler, upon the provisions of which the contention depends, was rightly construed by the learned judge of the orphans’ court. It is unnecessary to add anything to what he has said on the subject. For reasons given in his opinion, the decree, with slight modification, should be affirmed. Under the clause of the. will, quoted in said opinion, testator’s sons George and Silas, devisees of the land, are each entitled to one tenth of the twenty-five hundred dollars charged thereon, and hence the decree should be for only four fifths of that sum, viz: two thousand dollars, with interest from the death of testator’s widow. And, inasmuch as the period, within which the money was required to be paid, had elapsed, there should be an extension of the time until July 1, 1895. With these modifications, as to amount and time of payment, the decree should be affirmed.
Decree, as above modified, affirmed; and appeal dismissed, with costs to be paid by the appellant.